Citation Nr: 0424223	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  98-16 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than August 20, 
1996 for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 

2.  Entitlement to special monthly compensation by reason of 
need for regular aid and attendance or by reason of being 
permanently housebound.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 and April 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

These matters have been previously before the Board.  In 
October 1999, the Board denied an earlier effective date for 
TDIU and deferred action on the special monthly compensation 
claim pending completion of development on the appeal of a 
claim for an increased disability rating for post-traumatic 
stress disorder (PTSD).  In March 2001, the Board again 
remanded the special monthly compensation claim for 
additional development.  

The veteran appealed the October 1999 Board decision denying 
an earlier effective date for TDIU to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a June 2001 Order, 
the Court vacated that decision and remanded the case to the 
Board for consideration of the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).  

In a June 2002 decision, the Board again addressed all three 
issues.  It denied an earlier effective date for TDIU as well 
as entitlement to special monthly compensation.  The Board 
granted a 100 percent disability rating for PTSD.  The RO 
implemented that allowance in a June 2002 rating decision.  
Therefore, the issue of an increased disability rating for 
PTSD is resolved and no longer in appellate status.  

The veteran appealed to the Court the two denials from the 
June 2002 Board decision.  Pursuant to a joint motion from 
the parties, in a December 2002 Order, the Court vacated the 
Board decision and remanded the case to the Board, for 
additional consideration of the provisions of the VCAA.  In 
August 2003, the Board remanded the case to the RO for 
additional development.  The case has now returned from the 
RO and is again before the Board for appellate review.  




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO established entitlement to TDIU effective from 
August 20, 1996, based on a report of outpatient VA 
treatment.  

3.  There is no formal or informal claim for entitlement to 
TDIU, to include correspondence or communication from the 
veteran or his representative or report of VA outpatient or 
hospital treatment, examination, or admission, prior to 
August 20, 1996.      

4.  The veteran's service-connected disabilities do not 
render him unable to care for his daily personal needs 
without assistance from others, unable to protect himself 
from the hazards and dangers of daily living, or 
substantially confined to his home; he has a single 
disability rated as 100 percent disabling, but does not have 
additional disabilities independently ratable at 60 percent 
or more.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 
20, 1996 for the award of TDIU have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.155, 3.157, 3.400 (2003).  

2.  The criteria for an award of special monthly compensation 
by reason of need for regular aid and attendance or by reason 
of being permanently housebound have not been met.  
38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. § 3.350 
(2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA eliminated the requirement for a well-grounded 
claim, enhanced VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of February 2004 letter, the RO provided 
notice of the evidence needed to substantiate each of his 
claims.  The letter also explained what information or 
evidence the veteran should provide and what information or 
evidence VA would attempt to obtain on his behalf.  In 
addition, the May 2004 supplemental statement of the case 
included the text of the regulation implementing the notice 
and assistance provisions from the statute.  Therefore, the 
Board is satisfied that the RO has provided all notice 
required by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).   

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944, 
slip op. at 10 (Vet. App. June 24, 2004).  In this case, the 
RO received the veteran's claim for TDIU and special monthly 
compensation in December 1997 and March 1998, respectively, 
and adjudicated the claims years before the enactment of the 
VCAA, such that providing notice of VCAA requirements prior 
to the initial determination was impossible.  In any event, 
as the Board has already determined that the veteran has 
received all required VCAA notice, as well as all required 
assistance, as discussed below, any failure to follow 
Pelegrini in this case results in no prejudice to the veteran 
and therefore constitutes harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (holding that the Court must take 
due account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements); Stegall v. West, 
11 Vet. App. 268 (1998) (where a veteran has not been harmed 
by an error in a Board determination, the error is not 
prejudicial); 38 U.S.C.A. 
§ 7261(b) ("Court shall take due account of the rule of 
prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an error or 
defect in a Board decision that does not affect the merits of 
the issue or substantive rights of the appellant will be 
considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, slip op. at 11. 

In this case, although the VCAA notice letter to the veteran 
does not specifically contain this request, the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  That letter 
specifically identified certain evidence that the RO would 
secure.  It also asked the veteran to identify any other 
private, VA, or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  In 
addition, the letter asks the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard, 
supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.

With respect to the duty to assist, the RO has obtained the 
veteran's VA treatment records and several relevant medical 
examinations.  The veteran has not identified or authorized 
the release of any additional evidence, such as private 
medical records.  Accordingly, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the previous remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).
Analysis

Earlier Effective Date for TDIU

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2002).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  VA 
regulations provide that a formal claim, i.e., a specific 
claim in the form prescribed by VA, must be filed in order 
for benefits to be paid).  38 C.F.R. § 3.151(a).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  When a claim has been 
filed that meets the requirements for a formal claim under 
38 C.F.R. § 3.151, an informal request for an increase will 
be accepted as a claim.  38 C.F.R. § 3.155(c).  

Once a formal compensation claim has been allowed, receipt of 
certain medical evidence will be accepted as an informal 
claim for an increased rating.  38 C.F.R. 
§ 3.157(b).  Such evidence includes a report of VA outpatient 
or hospital examination or report of admission to a VA 
hospital.  38 C.F.R. § 3.157(b)(1).  These provisions apply 
only when such reports relate to examination or treatment of 
a service-connected disability or when a claim specifying the 
benefit sought is received within one year from the date of 
the examination, treatment, or admission. Id.  

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a).  In such an instance, if there is only 
one such disability, it must be rated at 60 percent or more; 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  For the above purpose of 
one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war. 
Id.

However, where the veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), an 
extra-schedular rating is for consideration where the veteran 
is unable to secure or follow a substantially gainful 
occupation due to service-connected disability.  38 C.F.R. 
§ 4.16(b).  See Fanning v. Brown, 
4 Vet. App. 225 (1993).  Thus, there must be a determination 
as to whether there are circumstances in the veteran's case, 
apart from any non-service connected conditions and advancing 
age, which would justify a total rating based on 
unemployability.  Van Hoose, 4 Vet. App. 361, 363 (1993).  
See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

Review of the claims folder reveals that the RO received the 
veteran's formal claim for TDIU in December 1997.  However, 
the RO granted TDIU in a January 1998 rating decision, 
effective from August 20, 1996, the date from which it 
awarded a 70 percent disability rating for PTSD, raising the 
veteran's combined service-connected disability rating to 80 
percent.  Subsequently, pursuant to the June 2002 Board 
decision, the RO increased the schedular disability rating 
for PTSD to 
100 percent, effective August 20, 1996.  Therefore, as of 
that date, TDIU is no longer in effect.  See VAOPGCPREC 6-99 
(a claim for TDIU may not be considered when the veteran is 
otherwise in receipt of a total schedular evaluation for a 
service-connected disability).  However, the Board must still 
consider whether TDIU may have been established prior to 
August 20, 1996.  To do so, the Board must determine whether 
any informal claim for TDIU is of record and, if so, whether 
entitlement to TDIU was warranted, before that date. 

The RO granted service connection for PTSD effective March 9, 
1992.  As of that date, and until August 20, 1996, the 
veteran had the following service-connected disabilities: 
PTSD, rated as 30 percent disabling; scars on the left cheek 
and chin, residuals of gunshot wound, rated as 10 percent 
disabling; residuals of gunshot wound to the posterior chest 
with retained foreign body, rated as 10 percent disabling; 
scars, residuals of gunshot wound to the right side of the 
neck with retained foreign body, rated as 10 percent 
disabling; residuals of gunshot wound to the right thigh with 
retained foreign body, rated as 10 percent disabling; 
defective hearing, rated as 10 percent disabling; and right 
ankle synovitis, rated as noncompensable (zero percent 
disabling).  The combined service-connected disability rating 
was 60 percent.  See 38 C.F.R. § 4.25 (combined ratings 
table).  At no previous time did the veteran have any higher 
service-connected disability ratings.  Therefore, the 
percentage requirements for TDIU are not met at any time 
prior to August 20, 1996.  38 C.F.R. § 4.16(a).  

However, the Board must also consider whether TDIU may have 
been granted on an extra-schedular basis under 38 C.F.R. § 
4.16(b).  Again, the initial question is whether any claim 
for TDIU prior to August 20, 1996 can be identified.  Review 
of the claims folder reveals that the RO received the 
veteran's the only formal TDIU claim, i.e., on the prescribed 
VA form, in December 1997.  See 38 C.F.R. 
§ 3.151(a).  The question, then, is whether an informal claim 
for TDIU is of record prior to August 20, 1996.  See 
38 C.F.R. § 3.155(a) (upon receipt of an informal claim, if a 
formal claim has not been filed, VA must forward the 
application form to the claimant); Norris v. West, 12 Vet. 
App. 413 (1999) (if VA does not forward the formal 
application form upon presentation of an informal claim, the 
informal claim must be accepted as the application).    

This question raises the issue of what constitutes an 
informal claim for TDIU.  In Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001), the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) found clear and 
unmistakable error when the RO failed to adjudicate an 
informal claim for TDIU, which it held was present when the 
veteran "submits evidence of a medical disability and makes 
a claim for the highest rating possible, and additionally 
submits evidence of unemployability, the 'identify the 
benefit sought' requirement of 38 C.F.R. 
§ 3.155(a) is met and the VA must consider TDIU."  See 
VAOPGCPREC 12-2001 (interpreting Roberson).  

The Board emphasizes that the present case is factually 
distinguishable from Roberson in one important respect.  In 
that case, the veteran had a single service-connected 
disability, PTSD, shown to impact his ability to work, with 
no evidence of any non-service-connected disability.  In this 
case, review of the claims folder shows that the veteran has 
been unable to work since the 1960s as a result of treatment 
for and residuals of a brain tumor.  The RO accordingly 
awarded the veteran permanent and total disability for non-
service-connected disability pension purposes, as well as 
special monthly pension, in December 1962 and September 1965 
rating decisions, respectively.  See 38 U.S.C.A. § 1502(a) 
(defining permanent and total disability, to include when a 
claimant is unemployable).  Thus, the Board finds that, in 
this case, in order to raise an informal claim for TDIU under 
38 C.F.R. § 3.155(a) and Roberson, the veteran must either 
allege or submit evidence of unemployability specifically due 
to service-connected disabilities.  See Norris, supra 
(holding that when an RO is considering a claim for an 
increased rating for a claimant whose schedular rating meets 
the criteria of 38 C.F.R. § 4.16(a) and there is evidence of 
service-connected unemployability, evaluation of the claim 
for an increase must also include an evaluation of a 
reasonably raised claim for TDIU).    

Review of the claims folder finds no informal claim for TDIU 
prior to August 20, 1996.  Specifically, there is no 
communication or correspondence from the veteran or the 
representative seeking entitlement to TDIU.  38 C.F.R. § 
3.155(a).  In addition, there is no statement that, in 
combination with the evidence of record, may be construed as 
an informal claim for TDIU pursuant to Roberson.  The veteran 
did submit a statement in July 1993 that reads, in pertinent 
part, as follows: "I wish to apply for 100% SC.  My 
disabilities have worsen (sic) in severity."  The RO 
subsequently received another claim for an increased rating 
for service-connected disabilities in August 1994, which did 
not allege entitlement to a 100 percent rating.  It 
adjudicated these claims in a February 1995 rating decision, 
which did not include consideration of a claim for TDIU.  
However, the Board emphasizes that close review of the 
veteran's VA medical records fails to disclose indication of 
unemployability due to service-connected disabilities.  
38 C.F.R. § 3.157(b).  Therefore, under Roberson, no claim 
for TDIU is reasonably raised.  See VAOPGCPREC 12-2001; 
Norris, supra.  In the absence of a finding of any formal or 
informal claim for TDIU prior to August 20, 1996, the claim 
for an earlier effective date for TDIU is denied.  


Special Monthly Compensation

Special monthly compensation is payable to a person who is 
permanently bedridden or so helpless as a result of service-
connected disability that they are in need of the regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l); 
38 C.F.R. 
§ 3.350(b).  The following will be accorded consideration in 
determining the need for regular aid and attendance: 
Inability of a claimant to dress or undress him or herself, 
or to keep him or herself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of a claimant to feed him or 
herself through loss of coordination of the upper extremities 
or through extreme weakness; inability to attend to the wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect a claimant 
from the hazards or dangers incident to his or her daily 
environment.  "Bedridden," i.e., the veteran is actually 
required to remain in bed, will be a proper basis for the 
determination.  38 C.F.R. § 3.352(a).  

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the veteran's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others. Id.  See generally Turco v. Brown, 9 Vet. App. 222 
(1996) (eligibility for special monthly compensation by 
reason of regular need for aid and attendance requires that 
at least one of the factors set forth in VA regulation is 
met).  

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more or is permanently housebound by 
reason of service-connected disability or disabilities.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  A veteran is 
"permanently housebound" when he is substantially confined 
to his house (ward or clinical areas, if institutionalized) 
or immediate premises due to service-connected permanent 
disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i)(2). 

Initially, for purposes of the determination as to housebound 
status, the Board notes that the veteran currently has the 
following service-connected disabilities: PTSD, rated as 100 
percent disabling; scars on the left cheek and chin, 
residuals of gunshot wound, rated as 10 percent disabling; 
residuals of gunshot wound to the posterior chest with 
retained foreign body, rated as 10 percent disabling; scars, 
residuals of gunshot wound to the right side of the neck with 
retained foreign body, rated as 
10 percent disabling; residuals of gunshot wound to the right 
thigh with retained foreign body, rated as 10 percent 
disabling; defective hearing, rated as 10 percent disabling; 
and right ankle synovitis, rated as noncompensable.  Thus, 
although he has one disability rated 100 percent disabling, 
the combined disability rating for the remaining disabilities 
is 40 percent only.  Therefore, special monthly compensation 
due housebound status may not be awarded on the basis of 
satisfying the percentage criteria set forth in law and 
regulation.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

As indicated above, since the early 1960s, the veteran has 
suffered from the post-operative residuals of brain tumor, 
which have included left-sided hemiplegia.  The record also 
shows that he has been confined to a wheel chair for many 
years.  In view of these impairments, the veteran was 
previously granted additional aid and attendance benefits for 
non-service-connected disability pension purposes. 
Accordingly, what must be determined in this case is whether 
the veteran's service-connected disabilities alone cause such 
impairment as to satisfy the criteria for aid and attendance 
benefits, or otherwise render him housebound.

The veteran underwent a VA examination in June 2001 for 
purposes of addressing these questions.  At that time, it was 
recorded that the veteran was then residing in a VA hospital 
nursing home.  He was wheelchair bound, could no longer 
manage benefit payments in his own best interest, and had 
worsening memory problems.  He also occasionally became lost 
outside of his immediate surroundings, had intermittent bowel 
and bladder incontinence, and required assistance with 
bathing, dressing, and meal preparation.  Clearly, the 
veteran may be considered housebound, and in need of regular 
aid and attendance.  Although service-connected PTSD was 
listed as contributing to this condition, but it was 
specifically noted that PTSD was "not primarily responsible 
for need with assistance and aid."  Rather, it was the 
veteran's non-service connected paralysis and its limitations 
that are identified as the "significant disabilities for 
which [the veteran] requires assistance."

The June 2001 VA psychiatric examination offered a similar 
conclusion.  Despite some discrepancies concerning the 
veteran current living situation and assistance needs, the 
examiner indicated that he believed the veteran's PTSD would 
render the veteran unemployable even without the veteran's 
severe non-service-connected physical disabilities.  However, 
he ultimately concluded that the veteran's PTSD symptoms 
"alone are not keeping [the veteran] from performing 
activities of daily living."

Although the veteran obviously has a disabling service-
connected psychiatric disorder, it is not shown to be 
responsible, either alone or in combination with the 
veteran's other service-connected disabilities, for caused 
the impairment that now requires the veteran to have the 
assistance of others to perform activities of daily living.  
The cause of this level of impairment is established as the 
veteran's non-service-connected disabilities.  Therefore, 
there is no basis to award special monthly compensation 
because of a need for regular aid and attendance, or by 
virtue of being housebound, due to service-connected 
disabilities.  38 U.S.C.A. § 1114(l) and (s); 38 C.F.R. § 
3.350.  


ORDER

An effective date earlier than August 20, 1996 for the award 
of TDIU is denied.  

Special monthly compensation by reason of need for regular 
aid and attendance or by reason of being permanently 
housebound is denied. 



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



